Citation Nr: 0331205	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the veteran may be considered competent for VA 
benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

A review of the claims folder reveals that the veteran was 
sent a letter from VA in August 2001 advising him of the 
VCAA, and VA's duty to assist him in the development of his 
claim.  However, the letter failed to advise him of the 
evidence VA had and what evidence he needed to provide.  
Furthermore, neither the statement of the case, issued in 
December 2001, nor the supplemental statement of the case, 
issued in February 2002, contained the pertinent law and 
regulations pertaining to the VCAA.  Overall, the 
information provided to the veteran was not sufficient to 
inform him of the VCAA, and the potential impact this law 
might have on his claim.  This violation of due process must 
be addressed before the Board can undertake any action in 
this claim.  

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended 
duty to notify with respect to the veteran's claim for 
service-connected benefits and for a disability rating in 
excess of the initially assigned rating.  Specifically, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  If VA failed to discuss the notice requirement, 
VA did not consider all applicable provisions of law and 
provide an adequate statement of reasons or bases for its 
decision.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In the veteran's case, such notification to him has 
not met the standards required under the above-cited cases 
and this violation of due process must be addressed before 
the Board can undertake any action in this claim.  

The Board notes that the veteran was scheduled for VA 
competency examinations in late 2001; however, he was not 
able to attend either examination because he maintains he 
was hospitalized (Oakland, VAMC) during the time of the 
scheduled examinations.  Copies of those hospitalization 
records are not in the claims file, and need to be obtained.  
It is important to note that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran 
and request the names and addresses of 
all medical care providers, VA and 
private, who treated him since June 
2001.  After securing the necessary 
releases, the RO should obtain copies of 
those medical records not already part 
of the claims file, particularly VA 
outpatient and hospitalization treatment 
records, since June 2001 and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim that 
the veteran is competent for VA benefit 
purposes.  A general form letter, prepared 
by the RO, not specifically addressing the 
veteran's competency and his ability to 
disburse VA funds, is not acceptable.  The 
letter should inform the veteran of which 
portion of the information and evidence is 
to be provided by the veteran and which 
part, if any, VA will attempt to obtain on 
behalf of the veteran.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should readjudicate 
whether the veteran may be considered 
competent for VA benefits purposes.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




